DETAILED ACTION
Claims 1-20 have been examined and are pending.
This application is a CON of 16/992,973 08/13/2020 ABN.
16/992,973 is a CON of 16/550,127 08/23/2019 ABN.
16/550,127 is a CON of 15/879,325 01/24/2018 ABN.
15/879,325 is a CON of 15/438,581 02/21/2017 ABN.
15/438,581 is a CON of 14/877,693 10/07/2015 ABN.
14/877,693 is a CON of 14/586,597 12/30/2014 ABN.
14/586,597 is a CON of 13/092,229 04/22/2011 PAT 8930470.
13/092,229 has PRO 61/327,556 04/23/2010.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 16/550,127. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 8,930,470 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claims 1-20 of the instant application are nearly verbatim to claims 1-20, claim by claim, of the parent application. The difference is that the parent further limits the type of content to medical data, therefore the more narrow medical data anticipates the broader content in the instant application.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 sets forth a “computer readable medium.”  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Amending the claim term “non-transient” to “non-transitory” will cure the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0268764 A1 (WEE et al.), and further in view of US 2010/0049678 A1 (Huang et al.), and US 2008/0244038 A1 (Martinez).

As to Claims 1, 11 and 17, WEE discloses a method for event notification in an interconnected content storage system, said method executing on one or more computing devices; a system for event notification in an interconnected content storage system, said system comprising: a first content storage server comprising one or more computing devices; and a non-transient computer-readable medium comprising computer-executable instructions for event notification in an interconnected content storage system, respectively, comprising: 
receiving a request for {content} at a first content storage server from a first application, said first content storage server being implemented on one or more computing devices (WEE discloses the client request made via the client browser and sent to the proxy server - ¶ [0013]); 
receiving a request to perform an action associated with {the request} at a second content storage server, wherein the first and second content storage servers are distinct and wherein the first and second content storage servers are both part of a content storage cloud (WEE discloses that once the proxy server {first server} receives the client request, a request is sent to a target web server {second server} for the client-requested information; and that they proxy and web server are distinct entities having distinct and separate functions - ¶ [0013]. Note the claim requires distinctness, but not necessarily physically separate entities); 
performing the action associated with the {request} at the second content storage server (WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result to the client browser - ¶ [0013]); 
upon performance of the action associated with the {request} at the second content storage server, propagating an event notification through the content storage cloud (WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result through the cloud to the client browser - ¶ [0013]); and 
upon receipt of the event notification at the first content storage server, providing for notification to the first application of {fulfillment of the request} (WEE Figure 5 elements 303b and 305b show that content to be fulfilled must pass through the proxy before going to the client browser, therefore the proxy is notified. Therefore, WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result through the proxy server to the client browser - ¶ [0013]). 
WEE does not explicitly disclose the proxy and servers as “content addressable”. However, Huang et al., in the same field of fulfilling client requests for content, disclose
employing content-addressable techniques (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]).
It would have been obvious to one of ordinary skill in the art to combine content-addressable techniques, taught by Huang et al., with fulfilling client requests for information, taught by WEE, in order to expedite the fulfillment of said requests (Huang et al. - ¶ [0044]).
Although WEE's requestor awaits a response to the request, which is a form of requesting the notification that the requested content order has been filled {event of a particular type}, WEE does not explicitly recite this as an “event notification.” However, Martinez, also in the field of filling content requests, discloses
event notification of a particular type of event (Martinez discloses the cloud-based server content object retrieval event - ¶¶ [0033, 0144]); and
an event of the particular event type (Martinez discloses the cloud-based server content object retrieval event - ¶¶ [0033, 0144]).
It would have been obvious to one of ordinary skill in the art to combine event notification of a particular type of event; and an event of the particular event type, taught by Martinez, with the fulfillment of client requests, taught by the combination of WEE and Huang et al., in order to facilitate authentication, entitlement and commercial transactions associated with content retrieval (Martinez - ¶ [0144]).

As to Claim 2, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, wherein the method further comprises, 
upon performance of the action associated with the event of the particular event type, propagating data related to the action through the content-addressable storage cloud (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 3, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, wherein the method further comprises, 
upon notification to the first application of the event of the particular event type, retrieving data related to the event notification at the first content-addressable storage server (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 4, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein providing for notification to the first application of the event of the particular event type comprises pushing a message related to the event of the particular event type to the first application (WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 

As to Claim 5, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein providing for notification to the first application of the event of the particular event type comprises the first application polling for the event of the particular event type (WEE discloses the client request made via the client browser and sent to the proxy server, and the client awaiting the results - ¶ [0013]). 

As to Claim 6, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein providing for notification to the first application of the event of the particular event type comprises the first application filtering arriving event notification for the event of the particular event type (WEE discloses the client request made via the client browser and sent to the proxy server, and the client awaiting the results of the request it made - ¶ [0013]). 

As to Claim 7, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein propagating an event notification through the content-addressable storage cloud comprises broadcasting the event notification to one or more neighboring content-addressable storage servers (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 8, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein receiving the request for event notification of the particular event type of event comprises receiving a request for event notification of storage of data (WEE discloses the storage of client data in the cloud-based servers - ¶ [0011]). 

As to Claim 9, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein receiving the request for event notification of the particular event type of event comprises receiving a request for event notification of alteration of data (Wee discloses the client waiting for the request which inherently includes polling as the software repeats, and filtering - ¶¶ [0013, 0035, 0037, 0051, 0056, 0058, 0059]. Wee discloses the cloud storage system which inherently includes storing, replacing modifying, retrieving and deleting of data stored - ¶¶ [0011, 0027]). 

As to Claim 10, the combination of WEE, Huang et al. and Martinez discloses the method of claim 1, 
wherein receiving the request for event notification of the particular event type of event comprises receiving a request for event notification of deletion of data (Wee discloses the client waiting for the request which inherently includes polling as the software repeats, and filtering - ¶¶ [0013, 0035, 0037, 0051, 0056, 0058, 0059]. Wee discloses the cloud storage system which inherently includes storing, replacing modifying, retrieving and deleting of data stored - ¶¶ [0011, 0027]). 

As to Claim 12, the combination of WEE, Huang et al. and Martinez discloses the system of claim 11, 
wherein the first content-addressable storage server is further configured to, upon notification to the first application of the event of the particular event type, retrieve data related to the event notification (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 13, the combination of WEE, Huang et al. and Martinez discloses the system of claim 11, 
wherein providing for notification to the first application of the event of the particular event type comprises pushing a message related to the event of the particular event type to the first application (WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 

As to Claim 14, the combination of WEE, Huang et al. and Martinez discloses the system of claim 11, 
wherein providing for notification to the first application of the event of the particular event type comprises the first application polling for the event of the particular event type (Wee discloses the client waiting for the request which inherently includes polling as the software repeats, and filtering - ¶¶ [0013, 0035, 0037, 0051, 0056, 0058, 0059]. Wee discloses the cloud storage system which inherently includes storing, replacing modifying, retrieving and deleting of data stored - ¶¶ [0011, 0027]). 

As to Claim 15, the combination of WEE, Huang et al. and Martinez discloses the system of claim 11, 
wherein the event notification received at the first content-addressable storage server is received from the second content-addressable storage server through a content-addressable storage cloud that comprises the first and second content-addressable storage servers (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 16, the combination of WEE, Huang et al. and Martinez discloses the system of claim 11, 
wherein receiving the request for event notification of the particular event type of event comprises receiving a request for event notification of storage of data (WEE discloses the storage of client data in the cloud-based servers - ¶ [0011]). 

As to Claim 18, the combination of WEE, Huang et al. and Martinez discloses the non-transient computer-readable medium of claim 17, 
wherein said method further comprises, upon performance of the action associated with the event of the particular event type, propagating data related to the action through the content-addressable storage cloud (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 19, the combination of WEE, Huang et al. and Martinez discloses the non-transient computer-readable medium of claim 17, 
wherein said method further comprises, upon notification to the first application of the event of the particular event type, retrieving data related to the event notification at the first content-addressable storage server (Huang et al. disclose the embodiment of search proxy using content-addressable techniques - ¶ [0044]. WEE discloses the target web server, once having received the request from the proxy server, fulfilling the request and sending the result via the proxy through the cloud to the client browser - ¶ [0013]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 20, the combination of WEE, Huang et al. and Martinez discloses the non-transient computer-readable medium of claim 17, 
wherein receiving the request for event notification of the particular event type of event comprises receiving a request for event notification of storage of data (WEE discloses the storage of client data in the cloud-based servers - ¶ [0011]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456